                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JULIE CHRISTINE GOLDBERG,

                Plaintiff,
        v.                                                      C. A. No.: 1:18-cv-00909-SMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.

                                      STIPULATED ORDER

        And now this _20th_ day of _June_, it is hereby ORDERED that Plaintiff’s Petition for

Award of Attorney Fees Under the Equal Access to Justice Act (CM/ECF docket document

number 26) is GRANTED and an award of $7,300.00 in attorney fees under the Equal Access to

Justice Act, is to be paid to Plaintiff and sent to Plaintiff’s counsel.



                                                        ______________________________
                                                        United States Magistrate Judge

Respectfully submitted:

/s/Karl E. Osterhout
KARL E. OSTERHOUT, ESQ.
Attorney for Plaintiff

/s/ Jennifer A. Randall*
JENNIFER A. RANDALL
Special Assistant United States Attorney
Attorney for Defendant
(*Permission to use electronic signature
obtained via email dated 6/20/19)
